opinion of the court
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (94 AD2d 961), to which we add that the submission by defendant at plaintiff’s request of reports to other doctors independently consulted by plaintiff does not evidence the continuing trust and confidence which is one of the predicates for the, continuous treatment doctrine on which plaintiff seeks to rely (see Greene v Greene, 56 NY2d 86, 94; Barrella v Richmond Mem. Hosp., 88 AD2d 379, 383).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.